- Smith, P. J.:
. . By the' indictment the defendant Munroe and One William Barry were accused of the crime of robbery in the first degree. It was ‘charged that, the said Munroe and said Barry jointly, each being the accomplice of the other and actually present at the time, did feloniously assault one Cólbert and did feloniously steal, take and carry away from the person of said Colbert against his will by'means of force and violence certain moneys, to, wit, the sum of eight-dollars. Upon the trial Colbert swore that Munroe and Barry assaulted him upon Liberty street in the city of Albany about twelve o’clock on the night-of the 16th of August, 1906, and by violent means took *705from him about eight dollars in money. By the evidence of two policemen who were near the place and; afterwards arrested the defendants, there were four people together. Xo "one testified to the- robbery except the complainant himself. An explicit denial is made by both of the defendants. The learned county judge charged the jury that the defendants were charged with robbing the complainant Colbert, and described in detail the evidence of Colbert as. to how he was robbed by the defendants jointly, ánd then charged:. “ If you find one of the defendants guilty and the other not guilty you should return such a verdict specifying the one who is guilty and the one who is not guilty. If you find the defendants both" guilty, then your verdict should , conform-to such finding. If you find-both of the defendants not guilty, then your verdict should be. in favor of both defendants.” After this charge the jury found the defendant Munroe guilty’as charged and found the defendant Barry not guilty. Thereupon .the defendant Munroe was sentenced, to three years in- the- State' prison at Dannemora, and the case is now' before this court upon liis appeal.-
By section- 224 of the Penal Code robbery is defined, as far as material to this controversy, as the unlawful talcing of personal property from the person of another, against his will, by means of force or violence';- By section- 228" such robbery is in the first degree when committed by one armed with a dangerous weapon, or' aided by an accomplice "actually present. By section 229 robbery in the second degree is-an unlawful taking accomplished by force or fear when not under circumstances amounting to-robbery in the first degree but accomplished either, first, by the u^e of violence, or, second, by putting the person robbed in fear of immediate in jury to his person. By section 230 robbery’in the third degree is any crime of robbery which does not come within the definition of robbery in the first or second degree. The punishment for robbery in the first degree is for a term not exceeding twenty years ; in the second degree for a term not exceeding fifteen years; in the third degree for a term not" exceeding ten years. (Penal Code, §§ 231-238.) '
There was no claim upon the trial arid no evidence that the defendant had with him a dangerous weapon, and upon the evi*706dence lie could only be convicted of robbery in the first'degree by a finding of the jury that the robbery was committed by violence or fear with the aid of an accomplice actually present. The indictment charged that ..the robbery was committed by Munroe with Barry as an. accomplice assisting him. The jury have found that Barry did not assist in the robbery. . The People cannot sustain the. conviction .upon the theory that one of the other parties in the ; crowd was the accomplice of Munroe. ' Eo' such question has been-submitted to the jury or determined by them.. Until the jury have determined that the defendant Munroe committed this robbery with the aid of an accomplice actually present he could not properly be convicted of robbery in the first degree.
By section III of the Code of Criminal Procedure it is "provided that upon an indictment for a crime consisting of different degrees, the jury may find the defendant “not-guilty of the degree charged in the. indictment and guilty pf any degree inferior thereto, or of an attempt to commit the crime.” ■ Under the -charge of the court the jury have determined that the defendant Munroe did commit robbery by means of force and violence. The jury were not told that in order to convict him of .robbery in the-first degree the robbery must have been committed by" the defendant with an accomplice actually present; nor" were the. jury -told that they might, cortviet the defendant of any lesser degree of the crime charged^ although the jury were told that the defendant might be found guilty even if .Barry. were found not guilty. The defendant’s^ counsel made no complaint of this manner of the presentation of. the case" to^ the jury, and did not' ask a charge that- in order to convict of the' crime charged the robbéry must have been committed with the' aid of an accomplice -actually present. It is apparent ' that if the jury had.been instructed upon these points they would have returned a verdict- of guilty of robbery in the second, degree against Munroe instead of ..robbery in the .first degree. "They" have necessarily found .the defendant Munroe guilty of every element of the .crime of robbery in the second degree, and we may assume that the trial judge sentenced him for the only crime of which "• defendant could be found guilty under the charge delivered..
The question is then presented whether this conviction must be'" set aside and a new trial granted, when, it was strictly in accordance *707with the charge made by .the trial judge and constituted a finding of every element of -robbery in the second .degree.
By section 542 .of the Code' of Criminal Procedure it is provided that after hearing the appeal the court must give judgment without regard to technical errors or defects 'or to exceptions which do. not affect the substantial rights of the parties..
In People v. Kerns (7 App. Div. 535, 540) it is said n “ This statute goes beyond mere technical errors and defects such as were cured by the Statute of Jeofails (2 R. S. 728, § 52). It commands the court not to reverse a conviction unless the substantial rights of the defendant have been infringed.” - • ■
I am not' in sympathy with a technical construction of the .criminal law which would go to release a criminal found guilty of every element of a crime, although perchance improperly named as in the first rather than in the second degree, where the punishment inflicted is far within the punishment prescribed for either degree of the. crime. The failure of the jury to properly name the degree of the crime arose from the failure of the trial judge to fully instruct them upon the náturé of the crime for which the defendant was being tried, to which failure defendant’s "counsel -took no exception at the trial. Bo injustice has: been done, no substantial right has been infringed, and the conviction should' in my judgment be affirmed. " ■
All concurred; Kellogg, J., in memorandum-; Cocheane, J., not sitting. '-